Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.   	On pages 9-10 of the remarks, Applicant argued prior art Byun fails to teach “dynamically set whether the data is actually transmitted in the short transmission time interval”  
	
 	In response:
 	The examiner respectfully disagree. Prior art Byun at [0098] discloses particular number of resource elements in the sTTI are reserved for the data transmission. Byun at [0094] discloses of setting sTTI that is used for data transmission. [0094] discloses if the subband corresponding to a sTTI is excessively small size, then data is not transmitted in that sTTI and in this case setting the next sTTI for data transmission.  

1.   	On pages 10 of the remarks, Applicant argued prior art fails to teach “notify ... of a short transmission time field in which data is capable of being transmitted”

In response:
 	The examiner respectfully disagree. Applicant improperly and narrowly read the claimed limitation “notify that the short transmission field will be transmitted in the short transmission time interval” as claimed to be “notify ... of a short transmission time field in which data is capable of being transmitted” as argued on page 10.  Prior art Lee at  [0176] discloses of notifying short TTI field
Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-19 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S. Pre-Grant Publication US 2018/0167967 A1 to Li et al. (hereinafter Li)  in view of US Publication US 2017/0318564 to Lee et al. (hereinafter Lee) in view of US Publication US 2018/0110062 to Byun et al. (hereinafter Byun)

As to claims 1, 9 and 12-16, Li discloses a wireless communication apparatus comprising:
Circuitry configure to:
 	notify in a semi-static manner of a short transmission time field in which data is capable of being transmitted at a short transmission time interval which is a transmission time interval shorter than one sub-frame period in a sub-frame (Li; [0142]; [0146] discloses semi-static configuration of short-TTI data packet scheduling. [0142] also discloses short TTI data packet is less than a length of 1 sub-frame. [0125] discloses short-TTI data packet is a data packet whose TTI is 1 symbol)

  	dynamically notify that the short transmission field will be transmitted in the short transmission time interval (Lee;  [0176] discloses of notifying short TTI field)
notify of information regarding the short transmission time interval for another communication apparatus in a control field transmitted in units of subframes (Lee; Fig.19-20 shows of notifying short TTI. Here UE corresponds to another communication apparatus.  Fig.12; [0173] shows and discloses of transmitting data in the short TTI. Fig.12 shows short TTI duration is shorter than the sub-frame duration).
It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way
 Li-Lee discloses plurality of sub-frame. Li-Lee fails to explicitly disclose of notifying the presence or absence of data of a subsequent short transmission time interval. However Byun discloses
dynamically set whether the data is actually transmitted in the short transmission time interval (Byun; [0098] discloses of setting number of resource elements (i.e 20) in the sTTI that are used for data transmission). 
notify of a presence or an absence of data of a subsequent short transmission time interval in the short transmission time field in the control field, wherein the presence or the absence of data relate to the subsequent short transmission time interval in a subsequent subframe (Byun; [0014]; [0149]; [0159] discloses wherein a field in the current frame indicate whether a frequency resource for the sTTIs (=data) for the first downlink channels in a current sub-frame are allocated in a subsequent subframe).
It is obvious for a person of ordinary skilled in the art to combine teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use the limited recourses in an effective way by grouping the short TTIs.  

As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition Li-Lee- Byun discloses 
wherein the circuitry is further configured to notify of existence of a plurality of the short transmission time fields in one subframe (Lee; Fig.12 shows plurality of short TTI in a subframe).

As to claims 3 and 10, the rejection of claim 1 as listed above is incorporated herein. In addition Li-Lee- Byun discloses wherein the circuitry is further configured to notify of presence or absence of data of the short transmission time interval in the short transmission time field in the control field (Lee; [0173]-[0174]).

As to claim 4, the rejection of claim 3 as listed above is incorporated herein. In addition Li-Lee- Byun discloses wherein the circuitry is further configured to notify of the short transmission time field in a semi-static manner and dynamically notifies of the presence or absence of data of the short transmission time interval (Lee; [0131]; [0173]-[0174]). 

As to claim 5, the rejection of claim 1 as listed above is incorporated herein. In addition Li-Lee- Byun discloses wherein the circuitry is further configured to notify the other communication apparatus of a location of data of the short transmission time interval in the short transmission time field in the control field (Lee; Fig.12; [0168-[0169] shows the location of the short TTI in the last 12 symbol. First two symbol is used for PDCCH).

As to claim 6, the rejection of claim 1 as listed above is incorporated herein. In addition Li-Lee- Byun discloses wherein the circuitry is further configured to notify of information regarding the 

As to claim 7, the rejection of claim 1 as listed above is incorporated herein. In addition Li-Lee- Byun discloses wherein the circuitry is further configured to notify of information regarding the short transmission time interval in the same subframe in the control field (Lee; Fig.12 shows a sub-frame that includes PDCCH and short sub-frame; [0168]-[0169] discloses PDCCH in the sub-frame includes the information of short sub-frame in the same subframe).

As to claims 8 and 11, the rejection of claim 1 as listed above is incorporated herein. In addition Li-Lee- Byun discloses wherein the control field is a physical downlink control channel (PDCCH) (Lee; Fig.12; [0168]-[0173] shows PDCCH in the first two symbol 1201).

As to claim 17, the rejection of claim 1 as listed above is incorporated herein. In addition Li-Lee- Byun discloses wherein the information regarding the short transmission time interval comprises a location of a resource to be received in the short transmission time interval (Byun; [0094]-[0098]).

As to claim 18, the rejection of claim 1 as listed above is incorporated herein. In addition Li-Lee- Byun discloses wherein the circuitry is further configured to transmit the data in the short transmission time interval (Byun; [0094]-[0098])

As to claim 19, the rejection of claim 18 as listed above is incorporated herein. In addition Li-Lee- Byun discloses wherein the circuitry is further configured to receive an acknowledgement that the data transmitted in the short transmission time interval was received (Byun; [0094]-[0098]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478